Citation Nr: 1029144	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for fibrosis, claimed as 
fibromyalgia.  

3.  Entitlement to service connection for bronchitis.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a lumbar strain and 
spinal degenerative arthritis.

7.  Entitlement to service connection for conjunctivitis, to 
include dry eyes.  

8.  Entitlement to service connection for cervical degenerative 
arthritis and spondylosis with right arm radiculopathy.  

9.  Entitlement to service connection for degenerative arthritis 
of the arms, wrists, and hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969.  He had subsequent Reserve service with retirement in 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In March 2010, the Board received correspondence from the 
Veteran claiming entitlement to service connection for 
posttraumatic stress disorder (PTSD).  This issue has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The claims of entitlement to service connection for fibrosis, 
claimed as fibromyalgia; bronchitis; sinusitis; hypertension; a 
lumbar strain with spinal degenerative arthritis; conjunctivitis, 
to include dry eyes; cervical degenerative arthritis and 
spondylosis with right arm radiculopathy; and degenerative 
arthritis of the arms, wrists, and hands are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At a VA examination in December 2006, the Maryland CNC word 
list speech recognition score for the right ear was 84 percent; 
thus, the Veteran meets VA's criteria for a hearing loss 
disability on the right.

2.  Resolving reasonable doubt in the Veteran's favor, right ear 
hearing loss is related to in-service noise exposure.  


CONCLUSION OF LAW

Right ear hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants in 
substantiating their claims for VA benefits.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  In light of the favorable 
decision to grant entitlement to service connection for right ear 
hearing loss, any error in the timing or content of VCAA notice 
or assistance with regard to this issue is considered moot.



II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period of 
inactive duty for training during which the individual concerned 
was disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring during 
such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term "active duty for training" is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any State.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty 
for training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  38 
U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection or 
service-connected aggravation for a present disability the 
Veteran must show: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States 
Court of Appeals for Veterans Claims  stated that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service. Id. at 159.  The Court 
explained that, when audiometric test results at separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, a veteran may nevertheless 
establish service connection for a current hearing disability by 
submitting competent evidence that the current disability is 
causally related to service.  Id. at 160.  The Court cited with 
approval a medical text, which states that the threshold for 
normal hearing is zero decibels to 20 decibels and higher 
threshold levels indicate some degree of hearing loss.  Id. at 
157.

In a statement received in July 2005, the Veteran reported that 
during service he was an aircraft mechanic and was exposed to 
various noises, to include from aircraft engines, power units, 
hydraulics, drills, rivet guns, air and electric guns, hammers, 
and air horns.  He reported subsequent civilian and Reserve 
service noise exposure.  

The Veteran's DD Form 214 indicates that he was an aircraft 
maintenance specialist.  Hearing Conservation Data contained in 
the service treatment records shows noise exposure to jets, 
props, and pneumatic equipment.  The Veteran's reports of in-
service noise exposure are consistent with his military duties 
and in-service acoustic trauma is conceded.

Active duty service records do not show any evidence of hearing 
loss at enlistment and the Veteran did not meet VA's criteria for 
a right ear hearing loss disability at separation.  

Reserve and/or civilian Department of Defense employment records 
document continued noise exposure and show numerous audiograms 
with threshold shifts.  

The Veteran underwent a VA examination in December 2006.  He 
reported military noise exposure as an aircraft mechanic and 
occupational noise exposure as an aircraft mechanic in the 
Reserves.  Puretone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz were: 35, 15, 20, 10, and 20.  
Maryland CNC word list speech recognition score was 84 percent 
for the right ear.  The diagnosis was mild right ear 
sensorineural hearing loss 500 Hertz, within normal limits 1000 
to 4000 Hertz.  

Evidence of record shows in-service noise exposure and based on 
the speech recognition score of 84 percent, the Veteran currently 
meets VA's criteria for a right ear hearing loss disability.  
Thus, the question is whether current disability is related to 
active duty noise exposure.  

The December 2006 VA examiner indicated that she reviewed 
audiograms from 1972, 1973 and 1974.  She stated that the 
"[h]earing loss is as likely as not (greater than 50/50 
probability) caused by or a result of acoustic trauma in 
service."  In support of this opinion, she cited to a 1972 
audiogram showing a mild hearing loss in the left ear at 6000 
Hertz and stated that hearing loss was noted while on active 
duty.  

The Board acknowledges that the December 2006 VA examiner 
referenced Reserve audiograms and in the supporting rationale, 
cited to findings regarding the left ear.  She did not discuss 
findings pertaining to the right ear.  Notwithstanding, she 
specifically stated that "hearing loss" was as likely as not 
related to in-service acoustic trauma.  The examiner did not 
specify right ear, left ear, or both ears.  Service connection 
has already been established for left ear hearing loss.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that right ear hearing loss is related to active military 
service.  


ORDER

Entitlement to service connection for right ear hearing loss is 
granted.  


REMAND

In his July 2005 claim, the Veteran reported serving on active 
duty from August 1965 to January 1969, and from May 1972 to June 
1999.  In an August 2005 statement, he clarified that the second 
period of time was all Reserve service.  

The claims file contains numerous records showing treatment at a 
military clinic from approximately 1972 to 1999.  Information of 
record also shows that claims were filed with the U.S. Department 
of Labor, Employment Standards Administration, Office of Workers' 
Compensation Programs for a back injury in August 1992 and for an 
eye injury in February 1993.  On review, it appears that the 
Veteran was not exclusively on active duty from 1972 to 1999.  
Rather, it appears that he worked as a Department of Defense 
civil service employee as well as a reservist.  It is unclear 
whether the treatment received was in the course of civilian 
employment, or during a period of active duty training or 
inactive duty training as a Reservist.  In order to clarify duty 
status, complete service personnel records should be obtained for 
the Veteran's period of Reserve service.  Any relevant records 
pertaining to the Workers' Compensation claims should also be 
obtained.  

In a statement received in March 2010, the Veteran requested that 
the Board access his latest VA medical center records in support 
of his claim.  On review, VA medical center records were most 
recently printed in October 2007.  Pursuant to the duty to 
assist, updated VA records should be obtained.  38 C.F.R. 
§ 3.159(c)(2).  

In the June 2010 Informal Hearing Presentation, the 
representative noted that VA records dated in April 2007 indicate 
that the Veteran was currently disabled by fibromyalgia and was 
collecting Social Security.  The representative requested that 
the Board remand the case to obtain records from the Social 
Security Administration.  These records have been identified as 
relevant and must be requested.  See Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010); Murincsac v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request complete 
service personnel records for the Veteran's 
period of Reserve service.  Each and every 
period of active duty, active duty for 
training, and inactive duty for training 
must be specifically identified.  All 
records obtained or any responses received 
must be associated with the claims file.  

2.  The RO/AMC should request records from 
the U.S. Department of Labor, Employment 
Standards Administration, Office of 
Workers' Compensation Programs for claims 
pertaining to injury dates in August 1992 
and February 1993.  All records obtained 
or any responses received must be 
associated with the claims file.  

3.  The RO/AMC should request from the 
Social Security Administration all medical 
records upon which any award of disability 
benefits was based.  All records obtained 
or any responses received must be 
associated with the claims file.

4.  The RO/AMC should request treatment 
records from the Charleston, South 
Carolina VA Medical Center and associated 
outpatient clinics for the period from 
October 2007 to the present.  All records 
obtained or any responses received must be 
associated with the claims folder.  
   
5.  With regard to all Federal records 
requested - if the RO/AMC cannot locate 
such records, it must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.  

6.  Upon completion of the above requested 
development, and any additional 
development deemed appropriate, 
readjudicate the remaining issues of 
entitlement to service connection.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


